TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00501-CR



                                   Gary Allen Dunn, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 64750-A, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Gary Allen Dunn pled guilty to the felony offense of driving while intoxicated as a

repeat offender and was sentenced to nineteen years’ imprisonment. This Court dismissed Dunn’s

original appeal for lack of jurisdiction because the trial court certified that this was a plea bargain

case and Dunn had no right of appeal. See Dunn v. State, No. 03-10-00336-CR, 2010 Tex. App.

LEXIS 6361 (Tex. App.—Austin Aug. 3, 2010, no pet.).

               Subsequently, Dunn filed a post-conviction application for writ of habeas corpus. See

Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2010). The district court entered an order

recommending denial of the application and forwarded a copy of its order to the Texas Court of

Criminal Appeals. Dunn filed a pro se notice of appeal in this Court challenging the district court’s

order and then filed a motion to withdraw his appeal.
                This court has no jurisdiction over post-conviction writs of habeas corpus in felony

cases. See Ex parte Alexander, 685 S.W.2d 57, 60 (Tex. Crim. App. 1985); Ex parte Martinez,

175 S.W.3d 510, 512-13 (Tex. App.—Texarkana 2005, orig. proceeding); see also Tex. Code Crim.

Proc. Ann. art. 11.07, § 3 (requiring post-conviction applications for writs of habeas corpus in

felony cases in which death penalty was not assessed to be filed in court of original conviction

and made returnable to court of criminal appeals). The court of criminal appeals has exclusive

jurisdiction to review the merits of a post-conviction application for habeas relief under article 11.07.

See Tex. Code Crim. Proc. Ann. art. 11.07, § 5.

                Accordingly, we dismiss the appeal for want of jurisdiction. Dunn’s motion to

withdraw his appeal is dismissed as moot.




                                                Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: November 9, 2011

Do Not Publish




                                                   2